Citation Nr: 1026036	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1972 to February 
1973.  This appeal to the Board of Veterans' Appeals (Board) is 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In his June 2008 substantive appeal (on VA Form 9), the Veteran 
requested a Central Office hearing before a Board member.  In an 
October 2008 letter, he was notified that his hearing had been 
scheduled for November 19, 2008, but he failed to appear for the 
proceeding and has not provided an explanation for his absence or 
requested to reschedule the hearing.  Therefore, the Veteran's 
hearing request is considered withdrawn. 38 C.F.R. § 20.704(d) 
(2009).

In April 2010, the Board remanded the claim for service 
connection to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In July 2009, the 
AMC issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the file to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  The Veteran has the required Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) 
diagnosis of PTSD, but the alleged personal assault stressors 
have not been independently verified.

3.  There are no other verified or verifiable stressors 
supporting the PTSD diagnosis, to alternatively link this 
condition to the Veteran's active duty service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

Here, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2006 and August 2009.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the letters both complied with Dingess by discussing the 
downstream disability rating and effective date elements of the 
claim.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs) and VA treatment records.  
Furthermore, the Board specifically remanded the claim to the AMC 
in March 2009 to obtain an opinion regarding a possible link 
between the Veteran's military service and his allegations of 
PTSD, based on a claimed personal assault.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Inexplicably, he failed 
to report for his scheduled VA examination in November 2009.  

It appears that the Veteran may have failed to appear for his 
scheduled examinations because he moved without informing the RO 
of his current address of record, as indicated on a different 
letter which was returned to the Board.  After attempting to 
contact the Veteran at a different address and still receiving no 
response, the AMC issued the SSOC in April 2010 based on the 
evidence of record.  Therefore, it is uncertain whether he has 
received any of the RO's most recent correspondence, including 
the notice of his examination.  But as the Court held in 
Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a presumption 
that Government officials 'have properly fulfilled their official 
duties.'"  For VA purposes, "notice" means written notice sent 
to a claimant at his or her most recent address of record.  
38 C.F.R. 3.1(q) (2009).  The presumption of administrative 
regularity does not diminish the claimant's responsibility to 
keep VA informed of changes of address.  If he does not do so, VA 
is not obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

VA regulation provides that, when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655 (2009). Further, the 
Court has held that the duty to assist is not a one-way street.  
If a Veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the Veteran's failure to report for his VA 
examination, the Board finds that no further assistance is needed 
to meet the requirements of the VCAA or Court.  38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  And in attempting to 
obtain this opinion, the Board finds there was substantial 
compliance with the Board's March 2009 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied 
that appellate review may proceed without prejudicing the 
Veteran.  

II.  The Merits of the Claim

Service connection is granted if it is shown the Veteran has a 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 2009);  38 C.F.R. §§ 
3.303, 3.306 (2009).  To establish service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

In particular, the establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009) (i.e., DSM-IV); (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f) (2009).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis of 
PTSD - will vary depending upon whether the Veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  See e.g., Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 
128 (1997).  If VA determines the Veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 38 
C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, on the other hand, VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, then 
his lay testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates his 
testimony or statements.  Cohen v. Brown, 10 Vet. App. at 147; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board is not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  Moreover, after-the-fact medical nexus 
evidence cannot be the sole evidence of the occurrence of the 
claimed stressor.  Moreau, 9 Vet. App. at 396.  Corroboration 
does not require, however, "that there be corroboration of every 
detail including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  Rather, an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his or 
her personal exposure.  For example, in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Court held that a veteran need not 
corroborate his actual physical proximity to (or firsthand 
experience with), and personal participation in, rocket attacks 
while stationed in Vietnam.

Furthermore, medical opinions in cases of personal assault for 
PTSD are exceptions to the general rule discussed in Moreau that 
an opinion by a medical professional based on a post-service 
examination cannot be used to establish the occurrence of a 
stressor.  See Patton v. West, 12 Vet. App. 272, 277 (1999).  See 
also 38 C.F.R. § 3.304(f)(4); VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), 
(c), (e) (Aug. 1, 2006).  Because personal assault is an 
extremely personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with respect 
to the occurrence of the claimed stressor.  In these situations, 
it is not unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims of 
this type of trauma may not necessarily report the full 
circumstances of it for many years after it occurred.  Thus, when 
a PTSD claim is based on a personal assault in service, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  38 
C.F.R. § 3.304(f)(4); see also Patton, 12 Vet. App. at 277 and YR 
v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

The Court has set a relatively low bar for interpreting a claim 
for PTSD as one involving a personal assault stressor for which 
the provisions of 38 C.F.R. § 3.304(f)(4) are applicable.  See, 
e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran 
alleged that his sergeant kicked him down a set of stairs).

The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of PTSD 
which allegedly was precipitated by a personal assault during 
military service."  Patton, 12 Vet. App. at 277.  The Court held 
that the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations [indeed, this is now 
codified at 38 C.F.R. § 3.304(f)(4)], and therefore, they bind VA 
decisions.  YR v. West, 11 Vet. App. at 398-99, 12 Vet. App. at 
272.

Moreover, VA itself has defined personal assault very broadly to 
include an event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart 
iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21- 1MR, Part IV, Subpart ii., Ch. 1, Section 
D, part 17(a), (c) (Dec. 13, 2005).

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 38 
C.F.R. § 3.304(f)(4) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, even if 
it is unclear whether the appellant is actually claiming PTSD 
based on that alleged assault or harassment.

The Veteran has received the required DSM-IV diagnosis of PTSD.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); See also 38 C.F.R. § 
3.304(f).  In this regard, a VA treatment record shows the 
Veteran was diagnosed with non-combat PTSD in August 2006.  

The determinative issues, then, are whether there is sufficient 
evidence for concluding that any alleged stressor actually 
occurred during service, and if so, whether there also is medical 
evidence linking his PTSD diagnosis to at least one confirmed 
stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, 
unfortunately, it is in this critical respect that the Veteran's 
claim for PTSD fails.

In determining what will be necessary as sufficient corroborative 
information for confirmation of the alleged stressful experiences 
in this case (which, again, is the preliminary issue for 
consideration in confirming whether PTSD is associated with 
service), the Board notes initially that the Veteran has not 
alleged and the record also does not indicate participation in 
combat during service.  In particular, his Form DD-214 does not 
list of any of the commendations or awards that are considered to 
indicate conclusive evidence of involvement in combat during 
service.  See VA Adjudication Procedure Manual (M21-1), at Part 
VI, Change 112, para 11.37(b)(1) (March 10, 2004).  See also 
VAOGCPREC 12-99 (Oct. 18, 1999).  

Accordingly, it is necessary that the events claimed to have 
occurred therein are substantiated by sources other than his lay 
testimony.  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  As 
mentioned, while STRs, personnel records and other service 
records generally provide essential information for purposes of 
attempting to independently corroborate a stressor, this inquiry 
is not limited to service records and in cases such as the 
present, in which the Veteran has provided an allegation of a 
personal assault, there are several sources of information in 
addition to service records that may be considered for purposes 
of stressor corroboration, as described under the provisions of 
38 C.F.R. § 3.304(f)(4).

Specifically, the Veteran claims that the in-service personal 
assaults occurred while he was stationed at Fort Polk, Louisiana 
from December 12, 1972 to February 14, 1973.  The Veteran 
contends he was attacked by a private H. who started calling him 
derogatory terms and physically pushing him.  The two men got 
into a fight resulting in the military police (MPs) taking the 
Veteran into the MP station.  At the station, the MPs wanted the 
Veteran to mop the floor at the MP station.  The Veteran refused 
because he believed his hand was broken.  The Veteran asked the 
MPs for medical treatment for his hand.  The MPs refused to 
provide the Veteran with medical treatment, and instead proceeded 
to batter the Veteran until he was almost unconscious.  During 
this event, a detective walked into the room, and stopped the 
event before the Veteran was unconscious.  After this event, the 
Veteran was given two choices: go home or go to trial.  The 
Veteran chose to leave the military under honorable conditions.

Unfortunately, these events are not documented in the available 
service personnel and service medical records.  The RO attempted 
to locate records pertaining to these personal assaults from the 
U.S. Army Crime Records Center and from the U.S. Army Criminal 
Investigation Division and no relevant records were found.

The Board does note, however, that other sources appear to 
corroborate parts of the Veteran's allegations.  For example, the 
record confirms that the Veteran experienced depression and 
behavioral problems during service.  In October 1972, the Veteran 
was diagnosed with anxiety.  Noteably, from October 1972 to 
December 1972, the Veteran's personnel file shows excellent 
marks. Then, in January 1973, the Veteran was convicted of 
assault, his first conviction, and was punished with a monetary 
fine, extra duty, and restricted duty.  The Veteran's January 
1973 discharge examination noted on the attached disposition form 
that the Veteran had a depressed mood with "no significant mental 
illness."  
In March 2009, the Board remanded this case specifically to 
determine whether these documented in-service events, reported 
depression and behavioral problems may be attributed to a 
personal assault, which resulted in his current PTSD.  However, 
as previously mentioned, the Veteran failed to appear at his 
scheduled VA compensation examination.  As a result of his 
failure to attend his VA examination, there are no additional 
sources of evidence other than the Veteran's STRs to 
substantially assist with the procedures for stressor 
verification in this instance.  The only medical evidence of 
record consists of his VA treatment records from June 2006 
through August 2006, containing the Veteran's self-reported 
symptoms.  A notation from a VA clinical psychologist in July 
2006 specifically notes that the Veteran's 

"affect was inconsistent with the content of his self-
report.  Additionally, his self-report of symptoms seemed 
rehearsed and too textbook.  He appears to want to blame 
all of the problems in his life (divorce, problems relating 
to offspring, trouble with the law, and years of drug use) 
on being assaulted..."

The Board notes that while the Veteran's self-reported history 
and VA treatment records are also useful for establishing a 
current disability in and of itself, they are nonetheless not 
determinative on the issue of etiology since they are based 
solely on the unverified history of the Veteran as to events from 
during service.  The finding of a medical provider as to the 
occurrence of a claimed stressor entirely on the basis of the 
claimant's reported history, does not provide credible evidence 
that such an event occurred as described for a stressor that it 
is noncombat-related -- rather, there must still be additional 
evidence from an independent source to show corroboration of the 
stressor (which is itself a factual determination, but generally 
does not represent a medical question that can be resolved 
completely through a physician's opinion).  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

Further, the claims file only contains the Veteran's 
unsubstantiated lay testimony and does not contain any objective 
evidence, which may be used in determining whether the personal 
assault occurred as reported.  Consequently, the Veteran's 
credibility is directly at issue.  However, these statements only 
serve to corroborate the fact that the Veteran suffers from PTSD, 
a fact which the Board is not contesting.  Unfortunately, the 
Veteran's own statements do not substantiate any of the alleged 
in-service stressful experiences.  Therefore, while the Board 
finds that his lay testimony is competent, in that he can 
describe how he feels and reacts, he is not also credible because 
of the lack of any objective medical or other evidence 
corroborating the Veteran's statements submitted in support of 
his claim.  Moreover, the July 2006 VA clinical physician 
directly calls into question the Veteran's credibility but 
pointing out the inconsistencies between his behavior and the 
usual symptoms associated with PTSD.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

To this effect, there is no indication that any further 
development of the record would offer a reasonable possibility of 
obtaining evidence which might otherwise provide corroboration of 
either of the alleged in-service stressors.  The RO (and more 
recently, the AMC) has previously undertaken this specific task 
and also performed significant measures to inform the Veteran as 
to the kind of information that would be most helpful to 
attempting to substantiate the events claimed, including sending 
him notice letters explaining the information that was necessary, 
and enclosing on three instances-April, July and August 2009- 
copies of documents containing specific details necessary to help 
verify his claimed personal assaults.  Thus, even though the 
Veteran has a current diagnosis of PTSD, the record does not 
provide an objective basis upon which to determine that this 
condition is medically linked to one or more events during 
service.


Accordingly, in the absence of credible supporting evidence that 
substantiates a claimed in-service stressor, the claim for 
service connection for PTSD must be denied.  Inasmuch as the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine is not applicable.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for PTSD is denied.  



____________________________________________
K.A. KENNERLY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


